Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 09/27/2021; the parent application priority date of 05/12/2015 is considered
Claims 1-30 are pending and rejected; claims 1 and 16 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 17/363,499  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, see independent claims comparison in the table below.
Instant application
Copending application (17/363,499)
1. A method for eliminating contraband in a postal mail item for an inmate housed at a correctional facility, the method comprising: 
a. receiving the postal mail item for the inmate at a mail-processing facility physically remote from the correctional facility; 
b. identifying mailing information of the postal mail item comprising the inmate the correctional facility; 
c. identifying an identifier associated with the inmate; 
d. identifying and electronically storing a sender information for the postal mail item; 
e. identifying content information of the postal mail item; 
f. associating the sender information and the content information with the inmate identifier; 
g. screening the postal mail item for contraband; 
h. scanning the content information to generate an electronic copy and associating the electronic copy with the inmate identifier; 
i. storing the electronic copy for subsequent review by correctional staff and for presentation to the recipient inmate; 
j. associating the electronic copy with a unique identifier which may be the same as the inmate identifier; and 
k. providing the electronic copy to the correctional facility.
1. A computer program product for processing communication that is sent to an inmate at a corrections facility, the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 
receive a digital representation of postal mail that is sent to an inmate at a corrections facility; 
store the digital representation of the postal mail in a database; 
receive an identification of the inmate who is an intended recipient of the postal mail; 
identify an inmate postal mail account associated with the identified inmate and an inmate identifier associated with the identified inmate; 
flag, within the database, the digital representation of the postal mail if a flag is applicable to at least one of the digital representation of the postal mail and the postal mail; 
associate, within the database, the digital representation of the postal mail with the identified inmate postal mail account, the identified inmate identifier, and the one or more flags that are applicable to the digital representation of the postal mail; and 
transmit the digital representation of the postal mail to the identified inmate postal mail account.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser et al. US Pub. No.: 2008/0040781 A1 (hereinafter Keiser) in view of Harper US Pub. No.: 2006/0184544 A1 (hereinafter Harper).

Keiser teaches:
As to claim 1, a method for eliminating contraband in a postal mail item for an inmate housed at a correctional facility (see Keiser ¶16), the method comprising: 
a. receiving the postal mail item for the inmate at a mail-processing facility physically remote from the correctional facility (see Keiser ¶43, receiving messages to a resident including, but not limited to: sending letter 301 via postal mail); 
b. identifying mailing information of the postal mail item comprising the inmate the correctional facility (see Keiser ¶8, receiving a message between a nonresident and a resident of a controlled environment facility that associates an identifier to the message); 
c. identifying an identifier associated with the inmate (see Keiser ¶8, receiving a message between a nonresident and a resident of a controlled environment facility that associates an identifier to the message); 
d. identifying and electronically storing a sender information for the postal mail item (see Keiser ¶38, searches relating to the parties involved in the communication, the sending or receiving addresses); 
e. identifying content information of the postal mail item (see Keiser ¶38, searches the message for content of investigatory interest); 
f. associating the sender information and the content information with the inmate identifier (see Keiser ¶38, determine if a message contains content or evidence of activities that are of investigatory interest. Additionally or alternatively, searches relating to the parties involved in the communication); 
h. scanning the content information to generate an electronic copy and associating the electronic copy with the inmate identifier (see Keiser ¶37, an image of the letter may be scanned into computer system); 
i. storing the electronic copy for subsequent review by correctional staff and for presentation to the recipient inmate (see Keiser ¶¶38 43, Information based on the output of such searching may be stored and thresholds on the types or amounts of information may be used to determine whether such information is forwarded to a relevant authority); 
j. associating the electronic copy with a unique identifier which may be the same as the inmate identifier (see Keiser ¶39, identifier may be used for cross-referencing of any evidence of activity with prior evidence of activity of interest to an investigator); and 
k. providing the electronic copy to the correctional facility (see Keiser ¶44, resident to receive the message that include, but are not limited to: electronic format…)
Keiser does not explicitly teach but the related art Harper teaches:
g. screening the postal mail item for contraband (see Harper ¶38, avoid transporting contaminants and contraband into the correctional facilities using the mail system).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify the systems and methods for message delivery in a controlled environment facility disclosed by Keiser to include the offender message delivery system as thought by Harper, a person with ordinary skill in the art would have been motivated to incorporate screening flagged messages and potential contraband to further investigate if delivery is appropriate and enhance security (see Harper ¶54).
As to 2, the combination of Keiser and Harper teaches the method of claim 1, wherein providing the electronic copy to the correctional facility comprises providing the electronic copy to the correctional facility for display on an electronic display device accessible to the recipient inmate (see Keiser Fig. 1 and ¶¶28, 40, delivery of the message may be based on the delivery format of the message, such that an email message is delivered to the resident via a computer that is accessible by the resident).
As to claim 3, the combination of Keiser and Harper teaches the method of claim 2, further comprising logging a date of receipt and a date of access to the electronic copy by the recipient inmate (see Keiser ¶23, message identification including, the date and/or time the message was received).
As to claim 4, the combination of Keiser and Harper teaches the method of claim 2, further comprising providing the electronic display device to the correctional facility (see Keiser Fig. 1 and ¶¶28, 40, delivery of the message may be based on the delivery format of the message, such that an email message is delivered to the resident via a computer that is accessible by the resident).
As to claim 5, the combination of Keiser and Harper teaches the method of claim 2, wherein the electronic display device is at least one of a computer, tablet, or kiosk (see Keiser ¶29, using a computer kiosk).
As to claim 6, the combination of Keiser and Harper teaches the method of claim 1, wherein providing the electronic copy to the correctional facility comprises providing the electronic copy to the correctional facility for generating a printed copy at the correctional facility for delivery to the recipient inmate (see Harper ¶¶3, 30, 35, 38, screening may include searching for contraband and reading the content; ¶34, operator at the printer could manually review the printed messages and/or photos).
As to claim 7, the combination of Keiser and Harper teaches the method of claim 1, further comprising comparing an electronically stored list of prohibited words to the electronic copy to determine a prohibited word (see Keiser ¶10, searching of a message for prohibited words).
As to claim 8, the combination of Keiser and Harper teaches the method of claim 1, further comprising associating the electronic copy with an access flag (see Harper ¶33, investigatory flagging can also be stored… (in database) such that messages are viewed with greater scrutiny) .
As to claim 9, the combination of Keiser and Harper teaches the method of claim 8, further comprising using the access flag to prohibit inmate access to information from the electronic copy (see Harper ¶33, investigatory flagging can also be stored… (in database) such that messages are viewed with greater scrutiny).
As to claim 10, the combination of Keiser and Harper teaches the method of claim 1, further comprising providing a graphical user interface for correctional staff to review the electronic copy (see Keiser Fig. 1 and ¶¶28, 40, delivery of the message may be based on the delivery format of the message, such that an email message is delivered to the resident via a computer that is accessible by the resident).
As to claim 11, the combination of Keiser and Harper teaches the method of claim 1, wherein the electronic copy is stored on a computer physically remote from the correctional facility (see Keiser ¶37, loading the message directly into an electronic data; ¶39, the identifier may be stored in electronic form in a computer database).
As to claim 12, the combination of Keiser and Harper teaches the method of claim 1, wherein the electronic copy is stored on a computer that is physically remote from both the correctional facility and the mail-processing facility (see Harper ¶48, allow remote login, but others require the physical security of performing the customizations at the messaging system 104).
As to claim 13, the combination of Keiser and Harper teaches the method of claim 1, wherein contraband comprises at least one of pornography, dangerous objects, and drugs (see Harper ¶38, routed through the messaging system 104 to avoid transporting contaminants and contraband into the correctional facilities).
As to claim 14, the combination of Keiser and Harper teaches the method of claim 1, further comprising identifying a text from the electronic copy (see Keiser ¶46, searchable form of the message for prohibited content or activity).
As to claim 15, the combination of Keiser and Harper teaches the method of claim 14, wherein the text is identified by manual transcription (see Harper ¶¶3, 30, 35, 38, screening may include searching for contraband and reading the content; ¶34, operator at the printer could manually review the printed messages and/or photos).
As to claim 16, the combination of Keiser and Harper teaches the method of claim 14, wherein the text is identified using optical character recognition software (see Keiser ¶27, a letter may be converted to an electronically searchable form by scanning the letter and performing an optical character recognition (OCR) analysis to generate an electronic text version of the letter).
As to claim 17, the combination of Keiser and Harper teaches the method of claim 14, further comprising associating an access flag with at least one of the text and the electronic copy (see Harper ¶33, investigatory flagging can also be stored… (in database) such that messages are viewed with greater scrutiny).
As to claim 18, the combination of Keiser and Harper teaches the method of claim 17, further comprising using the access flag to prohibit recipient inmate access to information from the electronic copy or the text (see Harper ¶33, investigatory flagging can also be stored… (in database) such that messages are viewed with greater scrutiny).
Keiser teaches:
As to claim 19, a method for eliminating contraband in a postal mail item for an inmate housed at a correctional facility (see Keiser ¶16), the method comprising: 
a. receiving the postal mail item for the inmate at a mail-processing facility physically remote from the correctional facility (see Keiser ¶43, receiving messages to a resident including, but not limited to: sending letter 301 via postal mail); 
b. identifying mailing information of the postal mail item comprising the inmate the correctional facility (see Keiser ¶8, receiving a message between a nonresident and a resident of a controlled environment facility that associates an identifier to the message); 
c. logging information regarding the postal mail item (see Keiser ¶23, message identification including, the date and/or time the message was received); 
d. identifying an identifier associated with the inmate (see Keiser ¶8, receiving a message between a nonresident and a resident of a controlled environment facility that associates an identifier to the message); 
e. identifying and electronically storing a sender information for the postal mail item (see Keiser ¶38, searches relating to the parties involved in the communication, the sending or receiving addresses); 
f. identifying content information of the postal mail item (see Keiser ¶38, searches the message for content of investigatory interest); 
g. associating the sender information and the content information with the inmate identifier (see Keiser ¶38, determine if a message contains content or evidence of activities that are of investigatory interest. Additionally or alternatively, searches relating to the parties involved in the communication); 
i. scanning the content information to generate an electronic copy and associating the electronic copy with the inmate identifier (see Keiser ¶37, an image of the letter may be scanned into computer system); 
j. storing the electronic copy for subsequent review by correctional staff and for presentation to the recipient inmate (see Keiser ¶¶38 43, Information based on the output of such searching may be stored and thresholds on the types or amounts of information may be used to determine whether such information is forwarded to a relevant authority); 
k. associating the electronic copy with a unique identifier which may be the same as the inmate identifier (see Keiser ¶39, identifier may be used for cross-referencing of any evidence of activity with prior evidence of activity of interest to an investigator); 
l. providing the electronic copy to the correctional facility (see Keiser ¶44, resident to receive the message that include, but are not limited to: electronic format…); and 
m. providing a graphical user interface for staff to review the recipient inmate's communications (see Keiser Fig. 1 and ¶¶28, 40, delivery of the message may be based on the delivery format of the message, such that an email message is delivered to the resident via a computer that is accessible by the resident).
Keiser does not explicitly teach but the related art Harper teaches:
h. screening the postal mail item for contraband (see Harper ¶38, avoid transporting contaminants and contraband into the correctional facilities using the mail system).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify the systems and methods for message delivery in a controlled environment facility disclosed by Keiser to include the offender message delivery system as thought by Harper, a person with ordinary skill in the art would have been motivated to incorporate screening flagged messages and potential contraband to further investigate if delivery is appropriate and enhance security (see Harper ¶54).
As to claim 20, the combination of Keiser and Harper teaches the method of claim 19, further comprising providing the electronic copy to the correctional facility for displaying the electronic copy on an electronic display device accessible to the recipient inmate (see Keiser Fig. 1 and ¶¶28, 40, delivery of the message may be based on the delivery format of the message, such that an email message is delivered to the resident via a computer that is accessible by the resident).
As to claim 21, the combination of Keiser and Harper teaches the method of claim 20, further comprising logging a date of receipt and a date of access to the electronic copy by the recipient inmate (see Keiser ¶23, message identification including, the date and/or time the message was received).
As to claim 22, the combination of Keiser and Harper teaches the method of claim 20, wherein the electronic display device is at least one of a computer, tablet, or kiosk (see Keiser ¶29, using a computer kiosk).
As to claim 23, the combination of Keiser and Harper teaches the method of claim 19, further comprising providing the electronic copy to the correctional facility for generating a printed copy at the correctional facility for delivery to the recipient inmate (see Harper ¶¶3, 30, 35, 38, screening may include searching for contraband and reading the content; ¶34, operator at the printer could manually review the printed messages and/or photos).
As to claim 24, the combination of Keiser and Harper teaches the method of claim 23, further comprising associating the electronic copy with an access flag (see Harper ¶33, investigatory flagging can also be stored… (in database) such that messages are viewed with greater scrutiny).
As to claim 25, the combination of Keiser and Harper teaches the method of claim 24, further comprising using the access flag to prohibit inmate access to information from the electronic copy (see Harper ¶33, investigatory flagging can also be stored… (in database) such that messages are viewed with greater scrutiny).
As to claim 26, the combination of Keiser and Harper teaches the method of claim 23, wherein the electronic copy is stored on a computer physically remote from the correctional facility (see Keiser ¶37, loading the message directly into an electronic data; ¶39, the identifier may be stored in electronic form in a computer database).
As to claim 27, the combination of Keiser and Harper teaches the method of claim 23, wherein the electronic copy is stored on a computer that is physically remote from both the correctional facility and the mail-processing facility (see Harper ¶48, allow remote login, but others require the physical security of performing the customizations at the messaging system 104).
As to claim 28, the combination of Keiser and Harper teaches the method of claim 23, wherein the graphical user interface allows staff to review the electronic copy before it is printed at the correctional facility (see Keiser Fig. 1 and ¶¶28, 40, delivery of the message may be based on the delivery format of the message, such that an email message is delivered to the resident via a computer that is accessible by the resident).
As to claim 29, the combination of Keiser and Harper teaches he method of claim 28, wherein the electronic copy is stored on a computer physically remote from the correctional facility (see Keiser ¶37, loading the message directly into an electronic data; ¶39, the identifier may be stored in electronic form in a computer database).
As to claim 30, the combination of Keiser and Harper teaches the method of claim 28, wherein the electronic copy is stored on a computer that is physically remote from both the correctional facility and the mail-processing facility (see Harper ¶48, allow remote login, but others require the physical security of performing the customizations at the messaging system 104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433                     

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433